DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary frame (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (2012/0311866 “Jones”) in view of Carpenter et al. (3,774,478 “Carpenter”) and Michaels (8,544,364).

    PNG
    media_image1.png
    247
    344
    media_image1.png
    Greyscale
Jones meets all of the limitations of the method claim 1 and its associated apparatus and system claim 6, i.e., a method of removing a cable jacket 134 from a section of cable 130 using a cable jacket removal device 100, said method comprising attaching the device to the cable Fig. 2, the cable having at least one wire 132 substantially beneath the cable jacket 134 with an exposed portion 132, Fig. 4 and the device comprising, at least one support beam 212 coupled to a front frame 230 and a rear frame 232, the front and rear frame each include respective guide members 114 (230), 152 (212) that contact the cable Fig. 2, a drive 120 configured/coupled to a drive shaft 214 (claim 6) to drive rotations of a take-up reel 110, the take-up reel having a wire connection 160/168 that securely attaches to the exposed portion of the wire Fig. 4; and activating the drive to rotate the take-up reel in a first rotation direction, causing the device to traverse the cable in a first direction and activating the drive with a reverse mode [0032], causing the device to traverse the cable in a second direction last line [0035], and deactivating the drive mechanism disengaged [0032], except for a motor coupled to the drive shaft receiving a first signal (remotely claim 6 and 13 and a control box communicatively coupled to the motor, claim 14) that activates the motor such that 

    PNG
    media_image2.png
    233
    347
    media_image2.png
    Greyscale
Carpenter teaches replacing the handle of Jones with a motor coupled to the drive shaft 02:57-60 such that the drive shaft is selectively rotatable, wherein the motor receives a first signal activating the motor on switch and a second signal off switch deactivating the motor. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Carpenter to provide replacing the handle of Jones with a motor coupled to the drive shaft such that the drive shaft is selectively rotatable in adapting for powered operation instead of manual operation that “Automatically” tears the cable jacket.

    PNG
    media_image3.png
    306
    300
    media_image3.png
    Greyscale
Although the combination meets claim 1 as recited, in view of claim 6 and narrower definition of “receiving a signal”, and in order to expedite the prosecution Michaels is utilized. Michaels teaches that also provided onboard the tool body component 12A is a control mechanism 26 for remotely controlling the motor 18 onboard the tool body component 12B. In the preferred tool 10, the control mechanism or box 26 is a switch for controlling the 24 to the motor 18” (paragraph 0048, lines 1-6) where the switch transmits the first and second signals to the motor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jones as modified by Carpenter to incorporate the teachings of Michaels to provide receiving a first signal that activates the motor such that the support frame is caused to travel along the cable while tearing the cable jacket of the cable, and receiving a second signal that deactivates the motor such that the cable jacket is torn for a length of the cable corresponding to the distance traveled by the support frame. Doing so would allow the motor to be activated and deactivated, as recognized by Michaels (paragraph 0048, lines 1-6). Note that limitations from specification are not read into the claims, and “remote signal” is considered met by Michaels teaching or “remotely controlling the motor.
Regarding claim 2, with the associated article claim 7, PA (prior art, Jones modified by Carpenter and Michaels) meets the limitations, i.e., helically wrapped wire sot that the motorized device rotates around the cable Fig. 7 with [0022] lines 9-12 and [0035: 25-38].
Regarding claims 3 and 4, with the associated article claims 8 and 10, PA meets the limitations, i.e., wherein a power supply battery pack 24 (Michaels) is coupled to the front frame 14 or wherein a power supply is coupled to the rear frame 14 Michaels, except for the location of the battery pack in the combined tool. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to place the battery pack on the front or rear frame for convenience or ease of In re Japikes, 86 USPQ 70.
Regarding claim 5, PA meets the limitations, i.e., wherein the guide members 114 and flanges 152 are configured to adjust 238 to accommodate a diameter of the cable. Note that adjusting the clamp knob would adjust both guide members.
Regarding claim 11, PA meets the limitations, i.e., the cable jacket removal device of Claim 6, wherein the front frame comprises an adjustable secondary frame 235 configured to securely couple the support frame to the cable to be stripped.
Regarding claim 12, PA meets the limitations, i.e., the cable jacket removal device of Claim 6 further comprising a power supply battery pack 24 (Michaels) coupled to the device and communicatively coupled to a control box 26 for selectively energizing the motor.
Regarding claim 14, PA meets the limitations, e.g., a cable jacket system comprising a sheathed cable 130 including a cable jacket 134 and a wire 132 located beneath the cable jacket Fig. 2 and an exposed end above the cable jacket Fig. 4; and a cable jacket removal device 100 including a support frame 112 including at least one support beam 212, a front frame 230 and a rear frame 232, the front and rear frame each include respective guide members 114, 152, the support frame configured to removably couple to the sheathed cable via the guide members; a drive shaft 214 supported by the at least one support beam Fig. 7 and rotatably coupled to the support frame Fig. 7; a take-up reel 110 having at least one connection 160/168 coupled to the drive shaft Figs. 4 and 7 and configured to rotate with the drive shaft; wherein the drive shaft is coupled to the exposed end of the wire via the at least one connection Fig. 7; [0032]: a motor 18 (Michaels) coupled to the drive shaft and a control box 24 communicatively coupled to the motor modified device, the control box 24 configured to receive a first signal from a user to activate the motor in response to the first signal such that the support frame travels along the sheathed cable to automatically tear the cable jacket from the sheathed cable; and receive a second signal to deactivate the motor in response to the second signal, such that the cable jacket is torn for a length of the sheathed cable corresponding to the distance traveled by the support frame remote control 05:30-42 Michaels and paragraph [0032] for reversing the direction (Jones).
Regarding claim 15, PA meets the limitations, i.e., the cable jacket removal system of Claim 14, wherein the cable jacket removal device rotates around the cable, wherein the wire in the cable is helically wrapped within the sheathed cable such that the rotation of the cable jacket removal device corresponds to the helical wrap of the wire in the sheathed cable Fig. 7 with [0022] lines 9-12 and [0035: 25-38] Jones.
Regarding claim 16, PA meets the limitations, i.e., the cable jacket removal system of Claim 14, wherein a power supply is coupled to the rear frame 14 Michaels, except for the location of the battery pack in the combined tool. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to place the battery pack on the front or rear frame for convenience or ease of operation, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
as suggested by Michaels 05:52, however the base reference Jones reversing the direction of drive for unwinding the spool [0032], accordingly it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to configure the motor to reverse as disclosed by Jones to unwind the spool.
Regarding claim 19, PA as applied to claims 3 and 4 above, meets the limitations, i.e., a power supply battery pack 24 coupled to the support frame the remote system taught by Michaels.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 6 and 14 above, and further in view of Tarpill (5,956,852).
PA (prior art, Jones modified by Carpenter and Michaels) as applied to claims 6 and 14 above, meets all of the limitations of claims 9 and 17, except for a stop band comprising at least one of a RFID, NFC or a mechanical trigger. 
Tarpill teaches a stop band comprising a mechanical trigger to limit the distance an insulation is stripped from an end of a cable 04:11-17 with a mechanical trigger ring (not shown) abutting the end of the tool. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of PA with a stop ring as taught by Tarpill to allow the cable jack removal device to stop at a predetermined distance of stripped insulation.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 6 above, and further in view of Tracy et al. (2013/0032654 “Tracy”).
PA (prior art, Jones modified by Carpenter and Michaels) as applied to claims 6 and 14 above, meets all of the limitations of claims 13 and 20, except for the control box to be wirelessly coupled in communication with the motor. 
Tracy teaches a control system for electrical cord reel having a control box that is wirelessly coupled with a motor [0055:10-12]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of PA with a wireless communication as taught by Tracy in enhancing the operation with remote and wireless control.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,404,044. Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims recite for a method, device and a system for removing a cable jacket. It is clear that all of the elements of the instant application claims 1-20 are to be found in the reference claims 1-14. The instant application claims are anticipated by the reference claims. The difference between the instant application claims and the reference claims is that the reference claims 1-14 recites additional elements, e.g., the support frame includes a pair of opposed support beams, a front frame and a rear frame, the front and rear frame each include respective guide members, the support frame removably coupled to the cable via the guide member, wherein the removal device further includes a drive shaft extending through the pair of opposed support beams and rotatably coupled to the support frame, a take-up reel having at least one connection fixedly secured to the drive shaft and configured to rotate with the drive shaft, a motor coupled to the drive shaft such that the drive shaft is selectively rotatable... Thus the invention of the reference claims 1-14 is in effect a “species” of the generic invention recited in the instant application claims 1-20. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Lo et al. additional guide members and Tracey et al. control system for electrical cord real are cited to show related inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on Monday-Friday. Examiner is available for further discussion. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
September 16, 2021					Primary Examiner, Art Unit 3723